Citation Nr: 1804961	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  10-27 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for status post ureterolithotomy from July 29, 2002 to August 11, 2009, and in excess of 10 percent from October 1, 2009.


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1968 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida, which in pertinent part, granted service connection for status post ureterolithotomy residuals and assigned a noncompensable rating, with an effective date of July 29, 2002.

In a November 2009 rating decision, during the pendency of the present appeal, the RO granted a temporary evaluation of 100 percent as of August 12, 2009 and assigned a 10 percent rating effective October 1, 2009.  Because less than the maximum available benefit for a schedular rating was awarded and because the increases were not awarded for the entirety of the claims period, the claims remain before the Board.  See Fenderson v West, 12 Vet App 119, 126 (1999), AB v, Brown, 6 Vet App 35 (1993).

The Veteran testified at a May 2012 Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.  

In September 2009, April 2013, and May 2016, this matter was remanded for further development.  The requested development has been accomplished and the matter is now ready for appellate review.  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's status post ureterolithotomy residuals are productive of occasional attacks of colic, without infection or catheter drainage; nor has there been a demonstration of recurrent stone formation requiring diet therapy, drug therapy, or invasive or non-invasive procedure more than twice a year.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for status post ureterolithotomy residuals, and no more, have been met since July 29, 2002.  38 U.S.C. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7509-7510 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

In Fenderson, the Court noted an important distinction between an appeal involving a Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Where these diagnostic codes refer the decision maker to specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  38 C.F.R. § 4.115a. 

Diagnostic Code 7510 for ureterolithiasis provides that disabilities rated under this code are to be rated as hydronephrosis under Diagnostic Code 7509; except for recurrent stone formation requiring one or more of the following; diet therapy, drug therapy, or invasive or non-invasive procedure more than twice a year, in which case, the disability is rated as 30 percent disabling.  This is the maximum schedular rating available for this diagnostic code.  38 C.F.R. § 4.115b.

Under Diagnostic Code 7509, a 10 percent disability rating is assigned for nephrosis manifested by only an occasional attack of colic, without infection (pyonephrosis) or need for catheter drainage.  A 20 percent disability rating is warranted where there are frequent attacks of colic and catheter drainage is required.  A maximum 30 percent schedular rating is assigned where there are frequent attacks of colic with infection and impaired kidney function.  Severe disability is to be rated as renal dysfunction. 38 C.F.R. § 4.115b.

The Veteran maintains that the symptomatology associated with his status post ureterolithotomy is worse than that currently contemplated by his assigned disability evaluations.  He maintains that higher disability evaluations are warranted.  

In conjunction with his claim, the Veteran was afforded a VA examination in June 2008.  At that time, the Veteran noted being treated in service and had not since been seen by medical providers for recurrence of stones but believed he had passed a stone on three occasions over the past 14 years.  He denied severe flank pain with no nausea, vomiting, fever and chills, but he did report left flank discomfort for a period of 2 to 3 days.  He was not incontinent.  He had been hospitalized for renal stones in 1979 and 1994.  His current treatment was general hydration.  There were no occupational effects.  Daily activities were also not affected.

At this May 2009 hearing, the Veteran reported that he was not receiving any treatment for kidney stones.  

In August 2009, the Veteran underwent a cystoscopy, a left retrograde pyelogram, a left ureteroscopy, and placement of a double J stent as a result of a left ureteral stone.  

An October 2009 IVP revealed an 8 millimeter obstructing left mid ureteral calculus with associated moderate hydronephrosis and decreased renal function.  

In a November 2009 rating determination, the RO assigned a temporary total disability evaluation from August 12, 2009 (date of surgery) until October 1, 2009, with a 10 percent disability evaluation being assigned thereafter.  

In November 2009, the Veteran was seen at Tampa General Hospital with a pre-operative diagnosis of left obstructed ureter being rendered.  However, normal findings for the ureter and kidney were made following the procedure.  

A December 2009 urogram did not show obstructing kidney stones.  

At his May 2012 hearing, the Veteran indicated that he and his physician had formulated a diet, which included reducing his coffee and tea consumption and other things conducive to the formation of a stone.  The Veteran reported that he had two stones in 2009/2010.  He also noted taking Flomax to try and relax the ureters so the stone could get past the stricture.  The Veteran further reported taking Cipro when the stones reformed.  The Veteran also testified as to having IVP therapy once a year.  

At the time of a May 2013 VA examination, the Veteran was noted to have no documentation of current stones.  The examiner indicated that there was no documentation of diet therapy in the past three years, but stated that the Veteran alleged dietary restriction of dairy, caffeine, and carbonated drinks.  As to drug therapy, the examiner noted that there had been none documented in the past three years but that the Veteran alleged using Flomax for pain as needed.  The examiner stated that there were no signs/symptoms due to urolithiasis.  Surgical scars revealed no pain or instability and were less than 39 square inches.  

The examiner reported that the Veteran's kidney condition did not impact his ability to work.  The examiner also stated that that there was no medical documentation of invasive or non-invasive urological procedures or renal dysfunction in the past three years.  

In conjunction with the May 2016 remand, an addendum VA opinion and additional treatment records were obtained.  

At the time of a September 2013 outpatient visit, the Veteran was noted to have had no recent renal colic.  At the time of a November 2014 VA outpatient visit, the Veteran was again reported to have had no recent renal colic. 

In a June 2016 addendum report, the VA examiner indicated that the current medical evidence revealed no further recurrent kidney stones since 2009.  He further stated that there was no medical documentation of renal dysfunction, renal colic, or catheter drainage.  The examiner also indicated that there were no functional limitations due to this condition.  

As for the time period from period from July 29, 2002 to August 11, 2009, the Board will resolve reasonable doubt in favor of the Veteran and assign a 10 percent disability evaluation.  At his June 2008 VA examination, the Veteran reported that he had passed a stone on three separate occasions during the past 14 years.  He also reported having left flank pain discomfort for a period of 2 to 3 days.  The Board finds that such reports demonstrate an occasional attack of colic, warranting a 10 percent evaluation for this time period.  

An evaluation in excess of 10 percent is not warranted for any time period either prior or subsequent to the temporary total disability evaluation, as the Veteran has not experienced urinary frequency or hesitancy.  Moreover, the Veteran has denied experiencing recurrent urinary tract infections or obstructed voiding requiring the use of a catheter.  Consequently, there is no objective clinical indication he has the type and extent of symptoms required for a rating higher than 10 percent.

The Veteran has indicated that it his belief than an evaluation in excess of 10 percent is warranted as he has recurrent stone formation requiring the use of diet therapy, drug therapy, or invasive or non-invasive procedure more than twice a year.  As to the Veteran's claim for diet therapy, while the Veteran has reported creating a plan with his private physician to be on a diet limiting his intake of caffeine, to include coffee, tea, and other carbonated drinks that can contribute to stone formation, the record does not contain any evidence of prescription prescribed drug therapy.  The VA examiner specifically indicated that the record did not contain any documentation of diet therapy and that the only reports were from the Veteran.  As to drug therapy, the Veteran has reported taking several prescription drugs, including Flomax, to try and relax the ureters to allow the passage of kidney stones.  There is no notation of these type of prescription medications in VA treatment records, nor has the Veteran provided private treatment records noting treatment with this type of medication.  There has also been no demonstration of invasive or non-invasive procedures more than twice a year in the evidence of record nor has such treatment been reported by any VA examiner.  Specifically, the May 2013 examiner indicated that there was no medical documentation of invasive or non-invasive urological procedures or renal dysfunction in the past three years, and in the June 2016 addendum it was noted that the current medical evidence had revealed no further recurrent kidney stones since 2009.  The examiners have also reported that the Veteran's condition has no impact on his activities of daily living or his employment.  Consequently, there is no objective clinical indication he has the type and extent of symptoms required for a rating higher than 10 percent.

ORDER

A 10 percent evaluation, and no more, for status post ureterolithotomy from July 29, 2002 is granted.  




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


